IN THE SUPREME COURT OF TEXAS
                                        ════════════
                                          NO. 11-0114
                                        ════════════

                                  STATE OF TEXAS, PETITIONER,

                                                  v.

                   ANGELIQUE NAYLOR AND SABINA DALY, RESPONDENTS

           ══════════════════════════════════════════
                          ON PETITION FOR REVIEW FROM THE
                   COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
           ══════════════════════════════════════════

                                         - consolidated with -


                                        ════════════
                                          NO. 11-0222
                                        ════════════


                                IN RE STATE OF TEXAS, RELATOR
           ══════════════════════════════════════════
                       ON PETITION FOR WRIT OF MANDAMUS
           ══════════════════════════════════════════


       JUSTICE WILLETT, joined by JUSTICE GUZMAN and JUSTICE DEVINE, dissenting.

       Quite soon—within days—the Supreme Court of the United States will decide a core

constitutional controversy: whether the United States Constitution commands a 50-state right to
same-sex marriage.1 Two years ago in United States v. Windsor,2 the Court, noting an “evolving

understanding of the meaning of equality,”3 sparked a constitutional revolution. In the 723 days

since, the number of states where same-sex unions are legal has more than tripled—from twelve

to thirty-seven—three via popular vote,4 eight via legislative action,5 and twenty-six via judicial

decree.6

         “Who decides?” is a fateful question. A generation ago in Baker v. Nelson,7 the U.S.

Supreme Court ruled in a succinct, one-sentence order that a state’s preference for opposite-sex

marriage raised no “substantial federal question.”8 Is Baker a rule or a relic? Is marriage law still

“a virtually exclusive province of the states”9—resting properly with state voters and their elected




         1
           See Obergefell v. Hodges, 772 F.3d 388 (6th Cir. 2014), cert. granted, 135 S. Ct. 1041 (Jan. 16, 2015) (No.
14-556). The combined petitions, addressing four states’ bans on same-sex marriage, actually pose two discrete
constitutional questions. First is the so-called “celebration” issue: Can states constitutionally forbid same-sex couples
from marrying? Second is the related-but-distinct “recognition” issue: Can states constitutionally refuse to accept the
legality of same-sex marriages performed elsewhere? Today’s case presents a spin-off “dissolution” issue: Can states
constitutionally refuse to grant same-sex divorces?
         2
             133 S. Ct. 2675 (2013).
         3
             Id. at 2693.
       4
         See ME. REV. STAT. tit. 19-A, § 650-A (2012); MD. CODE ANN., FAM. LAW §§ 2-201, 2-202 (2013); WASH.
REV. CODE ANN. § 26.04.010 (2012).
         5
           DEL. CODE ANN. tit. 13, § 129 (2013); HAW. REV. STAT. § 572-1 (2013); 750 ILL. COMP. STAT. 80/10
(2014); MINN. STAT. § 517.01 (2013); N.H. REV. STAT. ANN. § 457:1-a (2010); N.Y. DOM. REL. LAW § 10-a
(McKinney 2011); R.I. GEN. LAWS § 15-1-1 (2013); VT. STAT. ANN. tit. 15, § 8 (2009). The District of Columbia has
also legalized same-sex unions via legislative action. D.C. CODE § 46-401 (2010).
         6
            See, e.g., Latta v. Otter, 771 F.3d 456 (9th Cir. 2014), petition for cert. filed, (U.S. Dec. 30, 2014) (No. 14-
765) (invalidating Idaho and Nevada bans on same-sex marriage under the federal Constitution); Kitchen v. Herbert,
755 F.3d 1193 (10th Cir.), cert. denied, 135 S. Ct. 265 (2014) (same for Utah); Bostic v. Schaefer, 760 F.3d 352 (4th
Cir.), cert. denied, 135 S. Ct. 286 (2014) (same for Virginia); Bishop v. Smith, 760 F.3d 1070 (10th Cir.), cert. denied,
135 S. Ct. 271 (2014) (same for Oklahoma).
         7
             409 U.S. 810 (1972).
         8
             Id. at 810.
         9
             Sosna v. Iowa, 419 U.S. 393, 404 (1975).


                                                             2
representatives rather than with judges—or has Baker been swamped by doctrinal developments,

overtaken if not overruled?

       The High Court in Washington, D.C. will soon speak. The High Court in Austin, Texas

will not. This Court holds the merits are unreachable because of an insurmountable procedural

hurdle that, distilled down, poses fundamental questions about the attorney general’s powers,

including his ability to defend Texas law against perceived, implicit constitutional attack.

Specifically, the Court concludes the attorney general blundered the State’s right to intervene,

rendering the State of Texas procedurally powerless to assert its argument that Texas law deprives

state courts of jurisdiction in same-sex divorce proceedings. More to the point: This Court lacks

jurisdiction to say Texas courts lack jurisdiction.

       Today’s decision turns on state procedural law, not federal constitutional law, but

procedural matters matter. Intervention is an equitable doctrine, and I simply balance the equities

differently. Some may frame this case as a purely private dispute, which is precisely the issue:

whether weighty public concerns—the application and constitutionality of Texas marriage law—

are sufficiently intertwined to warrant hearing from the State. In my view, the State’s chief legal

officer—sworn to “preserve, protect, and defend” Texas law10—should in fact be permitted to

preserve, protect, and defend it. I would allow the attorney general to make his argument that Texas

law imposes an absolute jurisdictional constraint and constitutionally prohibits a judge not only

from performing a same-sex marriage but also from dissolving one.

       The attorney general may be right. He may be wrong. But he should be heard.

       I respectfully dissent.




       10
            TEX. CONST. art. XVI, § 1.


                                                  3
                                          I. Background

       In this case, a Massachusetts-married couple, Angelique Naylor and Sabina Daly, was

initially split over splitting. Daly contested the divorce, and her answer to the divorce petition

included a motion to dismiss and/or declare the marriage void. Her motion explained that the

“Court does not have subject matter jurisdiction over this matter because Petitioner is asking the

Court to recognize and enforce a marriage between two persons of the same sex which is contrary

to the law and public policy of the State of Texas.” Daly also argued that “the ‘marriage’ between

Petitioner and Respondent is invalid . . . and the parties do not qualify for a divorce.” The State

considered this the correct legal argument and, as a result, merely monitored the litigation rather

than intervening right away.

       The trial court doubted its own jurisdiction, repeatedly remarked on the “very important”

constitutional issues, called the case “quite a legal mess,” and fretted its jurisdiction could “only

be resolved by constitutional analysis, none of which has been fully briefed.” That briefing and

constitutional analysis never happened. The next day, after learning the attorney general’s office

was observing the proceedings, Daly abruptly scrapped her jurisdiction/voidance argument. She

and Naylor promptly settled and asked the court to grant an agreed divorce decree, which the court

announced from the bench. The State sought intervention the next day, before the court signed its

judgment but after the court had verbally granted “an ostensible divorce.”11 The court did not allow

intervention and did not rule on the State’s plea to the jurisdiction. Acknowledging that “interesting

constitutional issues” and “jurisdictional question[s]” existed, the court urged the State to take it

up with the court of appeals—which ultimately held the State lacked any standing to appeal.




       11
            Ante, at 2.


                                                  4
         The parties’ settlement agreement is interestingly worded. It acknowledges that same-sex

divorce might be unavailable under Texas law and notes the parties requested a divorce decree “to

the extent” the trial court had “the power to do so.” The trial court’s divorce decree is unique, too.

While declaring the parties divorced and the marriage “dissolved,” as did the settlement agreement,

it concedes that the divorce “might not be legal in the State of Texas,” and if so, the order “is

intended to be a substitute for . . . a valid and subsisting divorce of these parties.” Similarly, the

property-rights section of the decree purports to divide “any marital estate that might exist.”

(emphasis added). The State dismisses these lawyerly turns of phrase as a semantic ruse and

contends the parties have supplanted our adversarial legal system with an “illegal agreed

judgment” that flouts Texas law by enshrining an “unconstitutional divorce decree.”

         Are these parties lawfully divorced or not? Uncertainty abounds regarding a matter that

demands—and deserves—certainty. Is their Massachusetts marriage intact, dissolved, or in some

domestic-relations netherworld? They don’t know. More than 3,200 Texas judicial officers don’t

know. Four hundred seventy-eight district and county clerks don’t know. One hundred eighty-one

members of the Legislature don’t know. The attorney general doesn’t know. The Governor doesn’t

know. Twenty-seven million Texans don’t know. The Court says it cannot say. I would not allow

such nagging uncertainty to cloud such a fundamental question.

         Indecision breeds insecurity. If the attorney general is correct, then the trial court lacked

subject-matter jurisdiction, meaning the divorce decree in this case is void and forever vulnerable

to collateral attack at any time (unless the Texas Constitution and Family Code are themselves

unconstitutional).12 Is the State of Texas so procedurally powerless to defend Texas laws against



          12
             Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993) (“Subject matter jurisdiction
is an issue that may be raised for the first time on appeal; it may not be waived by the parties.”).


                                                          5
perceived, implicit constitutional attack that even jurisdictionally barred (and thus void) rulings

can escape appellate scrutiny?

         The Court does not confront the attorney general’s core argument: Texas courts cannot

grant same-sex divorces without judicially invalidating Texas law. The issue is present but cannot

be presented. I believe prudent equitable considerations weigh in favor of hearing from the State.

                                                        II. Discussion

         The Court is correct that intervention after judgment is disfavored.13 “There is no deadline

for intervention,”14 however, and our law makes room for case-by-case exceptions. Years ago, a

trial judge in Beaumont vacated a same-sex divorce decree after the attorney general intervened

post-judgment to assert the lack of subject-matter jurisdiction.15 Just last year, this Court upheld

sub silentio the State’s post-judgment intervention in a private suit in order to assert that a proposed

cy pres award in a class-action settlement violated the Unclaimed Property Act (UPA).16 We

ultimately rejected the attorney general’s view that the UPA applied, but we considered his post-

judgment intervention wholly unremarkable, never doubting his justiciable interest in ensuring that

state law was defended.17



          Ante, at 5. “Ordinarily, a trial court does not abuse its discretion by denying a motion to intervene after the
         13

court has rendered a final judgment.” In re Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 725 (Tex. 2006)
(Lumbermens I).
         14
              Tex. Mut. Ins. Co. v. Ledbetter, 251 S.W.3d 31, 36 (Tex. 2008).
         15
              See Melissa Drosjack, Gay couple won’t get Texas divorce, Houston Chronicle (March 29, 2003).
         16
              Highland Homes v. State, 448 S.W.3d 403, 408 (Tex. 2014).
         17
            Ultimately, the Court held that “the State’s argument for the application of the [UPA] cannot succeed
unless class representatives’ authority to act for class members under Rule 42 is disregarded.” Id. at 412. Having
implicitly approved of the trial court’s determination “that Plaintiffs and Class Counsel . . . have adequately
represented the interests of the Settlement Class,” id. at 408, it would have been a simple matter for the Court to hold
that there was no interest for the attorney general to represent, leaving him without a justiciable interest to represent
and leaving the Court without jurisdiction over questions arising from his intervention.

         Moreover, despite ultimately holding the UPA inapplicable, we did not treat the appropriateness of
intervention as turning upon whether the parties had squarely litigated the UPA’s applicability. In addition, although

                                                            6
         Here, there looms a fundamental, threshold issue—whether Texas courts even have

jurisdiction in same-sex divorce proceedings—an issue that couples seeking dissolution have an

understandable desire to minimize. The State adamantly insists that granting a same-sex divorce

necessarily means declaring state law unconstitutional, which, if true, means void judgments

forever vulnerable to challenge: “There is no finality in a void decree issued without jurisdiction.”

As the trial court admitted—openly, candidly, and repeatedly—significant issues permeate this

case, and they deserve genuine adversarial presentation and painstaking judicial review.

    A. The virtual-representation doctrine, as historically articulated, may not apply, but a
               formulation amenable to threshold jurisdictional arguments might.

         As the Court notes, the rule disfavoring post-judgment intervention is sometimes relaxed

under the virtual-representation doctrine.18 This is an equitable doctrine to be applied flexibly—

not “a crisp rule with sharp corners” but one that “must be determined on a case-by-case basis.”19

For example, we have allowed a subrogee to intervene post-judgment when the subrogee’s interest

was “adequately represented and then suddenly abandoned by someone else.”20 We have stressed

the “novel posture,” “unique facts,” and “unusual circumstances” of a case to grant mandamus

relief so an insurer could intervene on appeal to raise an issue its insured had abandoned.21 In

Motor Vehicle Board v. El Paso Independent Automobile Dealers Ass’n,22 local officials initially


the parties took it upon themselves to notify the attorney general of the proposed cy pres award, id. at 408, it escapes
me how notifying the attorney general of a suit could provide him with a justiciable interest he otherwise would have
lacked.
         18
             See Lumbermens I, 184 S.W.3d at 726 (“While other equitable factors may weigh against allowing a
virtually-represented party to invoke appellate rights, the mere fact that the party does not attempt to invoke those
rights until after judgment, when the need to invoke them arose, is not dispositive.”).
         19
              Id. at 725 (internal quotation marks omitted).
         20
              Ledbetter, 251 S.W.3d at 36.
         21
              Lumbermens I, 184 S.W.3d at 720, 726–27.
         22
              1 S.W.3d 108 (Tex. 1999).


                                                               7
defended the constitutionality of a state statute.23 The attorney general was aware of the lawsuit

but chose not to intervene because one party was already making the proper arguments. 24 When

the party abruptly abandoned its defense of the statute and agreed to a settlement invalidating it,

the State intervened, and we permitted the State’s appeal.25

        The Court points mainly to the court of appeals’ explanation as to why virtual

representation is a tough sell. The State itself concedes this dispute is “not a prototypical virtual-

representation case.” Nonetheless, it argues virtual representation is warranted, as we have stated,

“in order to vindicate important rights,”26 such as when parties displace our adversarial system

with a “legally baseless agreed judgment” that subverts the State’s inherent right to defend Texas

law against constitutional attacks. The State notes that our decisions, which are mindful of the

virtual-representation doctrine’s equitable roots, have focused on a case’s unique posture and novel

circumstances when allowing tardy intervention.

        That said, and as the State acknowledges, this case “does not map perfectly onto the virtual-

representation doctrine.” I do not disagree it is a stretch under our historic articulation of the

doctrine. Other jurisdictions’ formulations seem better suited to this uncommon context, where

core issues of subject-matter jurisdiction, resulting void judgments, and state-law constitutionality

are present but apt to elude review given the understandable desire of non-adversarial parties to

play things down.27 Perhaps one sensible, limiting consideration in this context—where the trial


        23
             Id. at 110.
        24
             See id.
        25
             Id. at 110–11.
        26
             Lumbermens I, 184 S.W.3d at 723.
        27
            For example, in the Second Circuit, “a nonparty may appeal when the nonparty has an interest that is
affected by the trial court’s judgment,” not just when the nonparty can show he is legally bound by the judgment. See
United States v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen and Helpers of Am., AFL-CIO, 931 F.2d 177,
183 (2d Cir. 1991) (emphasis added) (internal quotation marks omitted). That less-rigid articulation seems a more

                                                         8
court itself voices doubts regarding subject-matter jurisdiction and constitutionality—should be

whether the “virtually represented” party, here the State of Texas, had a meaningful opportunity

to intervene following the abrupt abandonment of its jurisdictional argument.

         But putting aside virtual representation and whether to allow some exceedingly narrow

variant on these unique facts, I believe numerous equitable considerations weigh in favor of the

State’s right to speak when the constitutionality of its laws is questioned, however obliquely,

particularly when done so through artfully worded judgments that at once underscore and

undermine appellate scrutiny of vital issues of jurisdiction and constitutionality.

             B. Prudent equitable principles support the State’s intervention argument.

         The Court says the State lacks standing to intervene on appeal, a prerequisite to our

jurisdiction. The State says the jurisdictional defect is far more fundamental: Texas courts lack

jurisdiction over same-sex divorces entirely.

         This is a controversial case—undeniably—but that is not the reason the State deserves the

right to be heard. The issue is less subject matter than subject-matter jurisdiction. The attorney

general insists that Texas courts have no judicial power to dissolve a same-sex marriage (the

precise position Daly initially argued and that the trial court openly worried about). The Court


sensible fit where the attorney general’s underlying rationale for intervention is the judicial branch’s utter lack of
subject-matter jurisdiction.

         The Court today emphasizes, “the State is not bound by the disputed divorce decree.” Ante, at 8. The State
fully agrees, but not because it concedes a lack of involvement—or lack of stake—in the proceedings. Rather, it “is
not bound by the district court’s void divorce decree—and neither are Respondents or anyone else, as a void judgment
issued without jurisdiction can never be enforced.” If this legal position is sufficient to defeat application of the virtual-
representation doctrine, then no party could ever be virtually represented in a proceeding in which the trial court lacked
subject-matter jurisdiction. The very reason the State concedes it is not bound—indeed, why nobody is—is because it
is impossible for anyone to be bound by a void judgment issued by a jurisdiction-less court.

          The State is speaking an entirely different legal vocabulary. While not bound it is certainly constrained,
powerless to uphold laws that will be steadily stiff-armed (as the State sees it) until it timely discovers a proceeding
in a court willing to entertain its jurisdictional arguments. As for identity of interest, the State’s interest here is plainly
put—the enforcement and constitutionality of Texas law—but it’s difficult to have identity of interest about
enforcement and constitutionality with litigants who want no talk of enforcement and constitutionality.


                                                              9
today does not address this question, saying the attorney general waited too long to raise it. But if

the attorney general is right, then this couple is not divorced, and the trial court’s decree can be

collaterally attacked for as long as they both shall live. The State of Texas and these parties deserve

a definitive, once-and-for-all ruling on whether state judges possess the authority to grant same-

sex divorces. The State’s ability to raise the issue should not turn on its ability to monitor divorce

filings in every clerk’s office in the State in order to intervene promptly.

         At the same time, it is precisely the notoriety of the underlying issue, and the attorney

general’s demonstrated record of engagement, that might spur litigants to wire around intervention.

Recently, a state judge in Travis County quietly signed an order barring enforcement of Texas’s

traditional marriage laws.28 I use the word “quietly” because the court elected not to advise the

attorney general of any constitutional question, thus depriving the State’s chief legal officer of his

statutorily mandated opportunity to defend Texas law.29 Moreover, the constitutional validity of

Texas marriage law was pending in this Court. A similar thing happened in San Antonio last year,30




         28
            The judge issued a temporary restraining order enjoining the county clerk from “relying on the
unconstitutional Texas prohibitions against same-sex marriage as a basis for not issuing a marriage license to” a
specific couple. Goodfriend v. Debeauvoir, No. D-1-GN-15-000632 (Travis Cnty. Dist. Ct. Feb. 19, 2015).
         29
            See TEX. GOV’T CODE § 402.010(a) (“The court shall, if the attorney general is not a party to or counsel
involved in the litigation, serve notice of the constitutional challenge and a copy of the petition, motion, or other
pleading that raises the challenge on the attorney general. . . .”). Even if the attorney general had received such notice,
however, it likely would have been difficult to mount any defense of constitutionality in the time that elapsed between
the trial court’s order allowing the plaintiffs to file their initial pleadings in paper form—marked as 8:51 a.m. on
February 19, 2015—and the trial court’s subsequent order finding that the “unconstitutional statutory and state
constitutional prohibitions in Texas against same-sex marriage” were causing the plaintiffs immediate and irreparable
damage—marked as 8:52 a.m. on February 19, 2015.
         30
             In re State, No. 04-14-00282-CV, 2014 WL 2443910, at *4 (Tex. App.—San Antonio May 28, 2014, orig.
proceeding) (holding the trial court abused its discretion when it declared Texas marriage law unconstitutional without
first notifying the attorney general of the constitutional challenge).


                                                           10
all in the face of Texas law that requires notice and forbids state courts from declaring a statute

unconstitutional before the 45th day after notice is served on the attorney general.31

         I understand that in certain proceedings everyone in the courtroom—litigants, counsel, and

judges alike—may prefer no involvement by the attorney general. But Texas law commands

involvement by the attorney general, no matter how righteous or urgent the cause is thought to be.

That’s precisely the point of the notice law. The Legislature has determined that state law is entitled

to a vigorous defense. The attorney general isn’t omnipresent, able to monitor every filing in every

courthouse across 254 counties. The tension is between what the parties logically want (their case

off the radar) and what Texas legally requires (their case on the radar). The notice law recognizes,

and forthrightly aims to thwart, the desire to engage in procedural corner-cutting to avoid unwanted

attention.

         The legal airtightness of a same-sex couple’s divorce cannot hang on a reed so thin and

fortuitous as whether the attorney general got wind of the case and was timely heard by the court.

His awareness is irrelevant to the core issue: whether the dissolution implicates and invalidates

Texas law. Can a court dissolve a marriage, same-sex or otherwise, without first recognizing and

validating the marriage? A couple may adamantly dispute whether they are disputing

constitutionality. That is likewise irrelevant to the core issue: whether the dissolution implicates

and invalidates Texas law. Again, if the attorney general is correct that Texas courts lack

jurisdiction, then this “divorce” is void and forever challengeable. Even those with polar opposite

views on the constitutionality of same-sex marriage must agree: That sort of legal purgatory

benefits nobody.


         31
            See TEX. GOV’T CODE § 402.010(b) (“A court may not enter a final judgment holding a statute of this state
unconstitutional before the 45th day after the date notice required by Subsection (a) is served on the attorney
general.”).


                                                        11
         On matters of this consequence, when there is such hard-wired incentive for artful pleading,

semantic gamesmanship, and tactical shortcuts in order to evade adversarial presentation and

judicial review of momentous jurisdictional and constitutional issues, I would banish all

uncertainty. Does Texas law allow same-sex couples to divorce or not? And if not, does that violate

the United States Constitution? Let us decide once and for all and be done with it.

                         1. Subject-matter jurisdiction is always front and center
                                     and must always be confirmed.

         “Subject matter jurisdiction is never presumed and cannot be waived.”32 No jurisdiction

equals no judicial power, meaning courts always have an affirmative duty to confirm jurisdiction

exists. A court without jurisdiction has power to do only one thing: dismiss.33 Conversely, any

action other than dismissal necessitates an inference that the court believed its action properly

surmounted any jurisdictional obstacles. Given the judiciary’s sua sponte duty to ensure subject-

matter jurisdiction, a party’s pleadings will always place jurisdictional requisites at issue.

         In a same-sex divorce action, even if no party points to the Family Code or to the Texas

Constitution as posing jurisdictional hurdles (or notes the attendant federal constitutional

implications), courts must independently confirm their own jurisdiction, including awareness that

Texas law might have something to say about the matter—and that the federal Constitution could

be implicated, too. By granting a same-sex divorce, a Texas trial court implicitly holds it has

subject-matter jurisdiction, either because the Family Code and Texas Constitution do not bar

jurisdiction, or because any putative jurisdictional bars are unconstitutional under the federal


          32
             Tex. Ass’n of Bus., 852 S.W.2d at 443–44. See Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371, 379
(Tex. 2006) (“Subject-matter jurisdiction cannot be waived or conferred by agreement [and] must be considered by a
court sua sponte. . . .”). See also Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004) (“The
trial court must determine at its earliest opportunity whether it has the constitutional or statutory authority to decide
the case before allowing the litigation to proceed.”).
         33
              City of DeSoto v. White, 288 S.W.3d 389, 393 (Tex. 2009).


                                                          12
Constitution. The trial court here, having bluntly fretted about the “interesting constitutional

issues” and “jurisdictional question[s],” knew its ruling was implicating serious matters.

       2. Limits on subject-matter jurisdiction merit genuine adversarial presentation.

        A legislature’s ability to limit courts’ subject-matter jurisdiction helps disaggregate power

among the three branches, but once established, the power to enforce jurisdictional limits transfers

entirely to the judiciary itself. Judges, in a sense, judge themselves, having final say on how the

jurisdictional limitations placed upon them are construed.

        Typically, adversarial presentation by opposing parties helps mollify this concern. But

where the parties are not oppositional, and given the courts’ jurisdictional self-policing, we have

reason to be watchful. This case is illustrative. Parties seeking a hassle-free, no-fault divorce have

zero incentive to challenge the trial court’s subject-matter jurisdiction. Here, although Daly

initially disputed the trial court’s jurisdiction, she later abandoned that view, and the parties swiftly

bridged their differences.34

        As noted above, jurisdiction is an omnipresent issue, and where no party challenges it, and

has no incentive to, courts must still address it. Thus, one irony of jurisdictional issues is their

persistence in the absence of adversarial presentation.

        In my view, a court inclined to restraint should receive—not grudgingly but gratefully—

arguments from the attorney general on alleged bars to the court’s jurisdiction, particularly when

the nature of the proceedings removes any expectation the parties themselves will speak up. The

intervention of the attorney general does not imperil the independence of the judiciary to adjudicate




         34
            The pleadings suggest Daly abandoned her jurisdiction argument and the parties resolved their property
dispute after they became aware the attorney general was monitoring the courtroom proceedings.


                                                       13
disputes, but it does ensure the virtuous check of adversarial presentation where there would

otherwise be none.

      3. Indirect constitutional attacks deserve zealous attorney general advocacy, too.

        I am confident the Court agrees the attorney general may intervene in private litigation

when a party directly attacks a law’s constitutionality. The Legislature presumes the same, indeed

promotes it, requiring notice to the attorney general at least 45 days before judgment in order to

give the State the opportunity to intervene.35 All three branches of government agree: The attorney

general gets to intervene when a party launches a direct constitutional attack on Texas law. But

what if the attorney general is convinced Texas law is being implicitly attacked, not overtly but

covertly? In other words, the trial court cannot grant the relief requested without first implicitly

holding an alleged jurisdictional limitation unconstitutional? (I wonder if the Court would allow

post-judgment intervention had the trial court explicitly declared state law unconstitutional.)

        I see no meaningful, nonartificial distinction between a direct constitutional challenge and

this case. Here, the risk that section 6.204(a) of the Family Code or Article I, section 32(a) of the

Texas Constitution will be declared unconstitutional is present even if neither party to the divorce

expressly attacks those laws. Parties may not realize Texas law might bar the proceeding. That’s

precisely why courts have an independent, sua sponte duty to confirm jurisdiction exists. Here,

Daly actually raised jurisdiction, initially arguing the trial court had none, and the trial court itself

candidly spoke of the significant jurisdictional and constitutional uncertainties.

        Here, the trial court necessarily, if tacitly, weighed in on the application of section 6.204.

In order to determine it had subject-matter jurisdiction, the court had to hold section 6.204 either




        35
             TEX. GOV’T CODE § 402.010(a)–(b).


                                                   14
inapplicable or invalid. If inapplicable, it would have been unnecessary to reach validity.36 On the

other hand, if the trial court determined that section 6.204 applies to divorces, it must have also

determined the section was invalid in order to grant relief.37

         Even absent State intervention, however, a trial court could well realize on its own, as this

one did, that jurisdictional issues were at play, and then proceed to declare Texas law

unconstitutional, without the State ever uttering a peep in defense. Just as a raised constitutional

issue may be unaddressed, an unraised constitutional issue may be addressed, particularly where

such a determination relates to the boundaries of the court’s own power. Laws can be invalidated

whether or not litigants flag constitutionality. So why would attorney general intervention be

appropriate only when a party expressly attacks Texas law? Express or implicit, direct or indirect—

indeed, raised or unraised—Texas law is potentially imperiled.

         If the chief legal officer of Texas, sworn to “preserve, protect, and defend” the Constitution

and laws of Texas,38 is convinced that a court is being urged, albeit quietly, to strike something

down, State law deserves the State’s lawyer. Here, constitutionality was clearly in play; it was not

a mere fanciful concern. Daly herself asserted that Texas law barred same-sex marriage, which




         36
            See In re B.L.D., 113 S.W.3d 340, 349 (Tex. 2003) (“As a rule, we only decide constitutional questions
when we cannot resolve issues on nonconstitutional grounds.”); In re Doe 2, 19 S.W.3d 278, 284 (Tex. 2000) (“We
have previously cautioned that the constitutionality of a statute should be considered only when the question is
properly raised and such determination is necessary and appropriate to a decision in the case.”).
          37
             By conflating the preference for resolving interpretive choices in favor of constitutionality with the
preference for resolving cases without any reference to the Constitution, the court of appeals’ opinion presents an
erroneous inversion of this determinative order. The court of appeals suggests that because the trial court would have
to reach the question of section 6.204’s validity unless the section is inapplicable, the court must hold that section
6.204 is inapplicable. See 330 S.W.3d 434, 441–42.
         38
              TEX. CONST. art. XVI, § 1.


                                                         15
raises federal constitutional questions, and the trial court forthrightly noted the weighty

constitutional and jurisdictional issues at stake.39

    4. The parties seek a divorce declaration that necessarily presumes a valid marriage.

         Daly and Naylor asked the trial court to deploy the judicial resources of the State of Texas

to effect their dissolution. Specifically, they sought a legal benefit in the form of a legally valid

and enforceable divorce decree dividing their assets. In doing so, they asked for something the

State’s chief lawyer insists the court had no authority to give, at least not without tacitly ruling

Texas law unconstitutional.

         Texas law forbids giving effect to something that “creates, recognizes, or validates” same-

sex marriage.40 Is dissolving a marriage recognized elsewhere recognizing the marriage here? Is

dissolving a valid marriage validating the marriage? The parties disagreed initially but now both

say no—their divorce petition, while alleging a valid marriage, does not ask Texas to recognize or

validate it. Maybe. The attorney general emphatically says yes—a Texas court cannot undo what

it could not itself do. Maybe. The rub is this: If the attorney general’s reading of Texas law is

correct, the divorce is void and forever vulnerable to collateral attack (unless Texas law is itself

unconstitutional).

         In the most practical sense, Daly and Naylor sought a formal declaration, however

connotative, of the application and validity of Texas’s traditional marriage laws. The trial court

openly wrestled with all these issues—questioning its own jurisdiction, describing the case as

“quite a legal mess,” noting the “interesting constitutional issues,” and requesting more briefing,

before abruptly shifting gears the next day.


         39
            Even if the State is mistaken that jurisdiction must necessarily be addressed in order to grant a same-sex
divorce, the incorrectness of that view does not mean the State lacks standing to make the argument.
         40
              TEX. FAM. CODE § 6.204(c)(1).


                                                         16
         As noted above, section 402.010 of the Government Code states that when a party

challenges the constitutionality of a state statute, the court must serve notice on the attorney general

and may not enter final judgment for 45 days following the date of notice. Although the Legislature

enacted section 402.010 after the trial court took action in this case,41 section 402.010 conferred

notice, not standing, on the attorney general.42 His standing to defend statutory and constitutional

enactments against constitutional attack preexisted section 402.010.43

         Here, Naylor sought a legally enforceable divorce decree that, according to the attorney

general—and with whom Daly initially agreed—was only available if the trial court declared

Texas’s jurisdictional limitation unconstitutional. While the divorce petition did not expressly seek

such a declaration, I would hold that a party cannot circumvent a constitutional issue necessarily,

if obliquely, presented—as well as the right of the attorney general to be heard on the matter—by

neglecting to mention the issue in his pleading. To hold otherwise would allow litigants to obtain

relief the Legislature has prohibited, relief that is available only if the trial court invalidates the

prohibition as unconstitutional.

         Litigants should not be able to camouflage constitutional questions through artful pleading.

State law is sensibly designed to facilitate intervention by the attorney general where the trial court




         41
              Act of May 24, 2011, 82d Leg., R.S., ch. 808, § 1, 2011 Tex. Gen. Laws 1873.
         42
            Cf. TEX. GOV’T CODE § 402.010(c) (“A party’s failure to file as required . . . or a court’s failure to serve
notice as required . . . does not deprive the court of jurisdiction or forfeit an otherwise timely filed claim or defense
based on the challenge to the constitutionality of a statute of this state.”).
         43
              Section 37.006(a) of the Civil Practice and Remedies Code imposes a similar notice requirement in the
declaratory-judgment context: “When declaratory relief is sought, all persons who have or claim any interest that
would be affected by the declaration must be made parties.” TEX. CIV. PRAC. & REM. CODE § 37.006(a). Section
37.006(b) then makes clear, if it were not already so, that the State has a sufficient interest to be made a party in a case
where the original plaintiff seeks a holding that a state statute is unconstitutional: “In any proceeding . . . if the statute
. . . is alleged to be unconstitutional, the attorney general of the state must be served with a copy of the proceeding
and is entitled to be heard.” Id. § 37.006(b).


                                                             17
might possibly declare Texas law unconstitutional, and the parties (and the court) are all too happy

to leave the law unmentioned—and undefended.

  5. Parties should not be incentivized to circumvent jurisdictional limits by agreement or
                                           artful pleading.

         In my view, when (1) the nature of the proceedings suggests the parties lack adverse

interests regarding the existence of jurisdiction,44 and (2) the attorney general believes jurisdiction

cannot exist without disregarding and implicitly invalidating Texas law, the attorney general

should be allowed to intervene, even one day late, to assert and defend the jurisdictional restriction.

This formulation is consistent with courts’ treatment of the justiciability of the attorney general’s

interest in other contexts.

         By way of illustration, the Property Code affirmatively recognizes the attorney general’s

authority to “intervene in a proceeding involving a charitable trust,”45 but that justiciable interest

turns on whether the trust is a charitable one. Although a finding that the trust has a charitable

purpose is often implied rather than contested,46 surely trial courts are not permitted to strike an

intervention merely because the court could determine that a trust is private rather than charitable.

Indeed, this Court last year in Highland Homes did not disapprove of the attorney general’s post-


         44
            Similarly, the defendant and collecting class members’ lack of a stake in protecting the missing class
members’ property interests in the settlement agreement was a background concern in Highland Homes. See 391
S.W.2d at 417 (Devine, J., dissenting) (“The missing parties’ property rights can only be preserved if the State is
permitted to act as their custodian under the UPA.”); id. at 418 (noting that the chosen cy pres recipient shared the
defendant’s interests but had no demonstrable connection to the interests of the class members). Aside from protecting
the missing class members’ property interests, the attorney general’s presence was essential to adversarial presentation
of an issue that the parties had no reason to raise except to insulate their judgment from a later collateral attack.
         45
              TEX. PROP. CODE § 123.002.
         46
           But see Allred v. Beggs, 84 S.W.2d 223, 228 (Tex. 1935) (rejecting the error brought by the attorney general
on appeal because “[w]hen we come to construe this will from its four corners, it becomes evident that it is not a
donation to public charity only. . .”); In re Estate of York, 951 S.W.2d 122, 125 (Tex. App.—Corpus Christi 1997, no
writ) (“We must then determine whether that estate involves the present charitable trust such that the Attorney General
may intervene on its behalf.”); Gen. Ass’n of Davidian Seventh Day Adventists, Inc. v. Gen. Ass’n of Davidian Seventh
Day Adventists, 410 S.W.2d 256, 260 (Tex. Civ. App.—Waco 1966, writ ref’d n.r.e.) (rejecting complaint that the
attorney general’s presence was required in the suit because the trust was not a charitable trust).


                                                          18
judgment intervention or retrospectively disapprove of the justiciability of his interest, despite

rejecting his argument that the UPA applied—even though presumably the justiciability of the

attorney general’s interest was contingent upon the presence of unclaimed property.

        Nor should parties be permitted to cut off the attorney general’s interest before he is able

to assert it merely by stipulating that a trust is not a charitable one, or that a settlement does not

involve unclaimed property, or by neglecting to affirmatively flag such issues altogether. Such

furtiveness would deprive the attorney general of the opportunity to appeal the threshold

determination on which his interest is anchored.47 And it impedes fulfillment of his solemn duty

to represent the State and defend Texas law, thus (1) aggrandizing judicial power at the expense

of the other branches, and (2) elevating private parties above the electorate whose will was

expressed indirectly in our statutes and directly in our Constitution.

        Finally, denying the State’s intervention in such a suit excludes the only party with an

incentive to challenge subject-matter jurisdiction, thus underscoring the structural necessity of his

presence to ensure sober jurisdictional review—a review this Court has previously found

compelling enough to permit unpreserved challenges on appeal.48




        47
             But see Allred, 84 S.W.2d at 227.
        48
             As we observed in Texas Association of Business v. Texas Air Control Board:

        If we were to conclude that standing is unreviewable on appeal at least three undesirable
        consequences could result. First and foremost, appellate courts would be impotent to prevent lower
        courts from exceeding their constitutional and statutory limits of authority. Second, appellate courts
        could not arrest collusive suits. Third, by operation of the doctrines of res judicata and collateral
        estoppel, judgments rendered in suits addressing only hypothetical injuries could bar relitigation of
        issues by a litigant who eventually suffers an actual injury.
852 S.W.2d at 445.


                                                         19
     C. Alternatively, the Court should grant the State’s petition for writ of mandamus in
         order to allow the attorney general to be heard on subject-matter jurisdiction.

         I also disagree with the Court’s refusal to consider the State’s mandamus petition as a

means of addressing the State’s arguments regarding the trial court’s subject-matter jurisdiction.

As we stated in Terrazas v. Ramirez,49 one “need not be a party to the underlying litigation in order

to seek mandamus relief.”50 If the State is correct that the trial court lacked subject-matter

jurisdiction to render a divorce decree, then the judgment is void and subject to collateral attack.51

         Although a petition that is originally filed in the Supreme Court must “state a compelling

reason why the petition was not first presented to the court of appeals,”52 “[r]equest and refusal

have not been required for mandamus relief in every case.”53 Thus, we have “expressly excused

[the] requirement when the request would have been futile and refusal little more than a

formality.”54 Yet the Court still faults the State for failing to state sufficiently compelling reasons

why its petition was not first presented to the court of appeals.55




         49
              829 S.W.2d 712 (Tex. 1991).
         50
              Id. at 723.
         51
            See Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 863 (Tex. 2010) (“A void order is subject to collateral
attack in a new lawsuit, while a voidable order must be corrected by direct attack; unless successfully attacked, a
voidable judgment becomes final.”); see also Sanchez v. Hester, 911 S.W.2d 173, 176 (Tex. App.—Corpus Christi
1995, orig. proceeding) (“Voidable orders are readily appealable and must be attacked directly, but void orders may
be circumvented by collateral attack or remedied by mandamus.” (citing Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703
(Tex. 1990) (orig. proceeding))).
         52
              See TEX. R. APP. P. 52.3(e).
         53
              Terrazas, 829 S.W.2d at 724.
         54
              Id. at 723.

          Ante, at 16–17. But see Terrazas, 829 S.W.2d at 725 (“Although relators might have moved to set aside
         55

the judgment in Quiroz even after it was rendered, we do not view this as a prerequisite to mandamus in this
proceeding.”).


                                                         20
         In rejecting the State’s proffered explanations, the Court relies on our per curiam denial of

the petition for writ of mandamus in In re Lumbermens Mutual Casualty Co.56 However, that

denial was in light of our disposition in a related but separate opinion in which we held that the

court of appeals had abused its discretion in denying the petitioner leave to participate in the

appeal.57 In contrast, here, the State will not have an opportunity to participate in further

proceedings, and a denial of its petition for writ of mandamus will not be “without prejudice to

[its] ability to seek relief from the trial court or the court of appeals.”58

         Although the Court now refuses to consider an “unreviewed mandamus argument,”59 it is

clear that the substance of the State’s arguments regarding the trial court’s subject-matter

jurisdiction were presented to the court of appeals.60 Thus, the record does not lack for “a request

for such performance by the party at interest and a refusal to perform on the part of the court.”61

The court of appeals reviewed the State’s arguments that the parties had made an implied

constitutional attack62—albeit under the assumption that the State brought a direct rather than

collateral attack. But so long as the same jurisdictional grounds provide the basis for the court of

appeals’ decision in either determination, there is no real significance to a distinction between a


         56
              184 S.W.3d 729, 730 (Tex. 2006) (Lumbermens II).
         57
            Id. (“In light of this disposition, we deny Lumbermens’ petition for writ of mandamus without regard to
the merits and without prejudice to Lumbermens’ ability to seek relief from the trial court or the court of appeals.”).
         58
            Id.; see also Williams v. Huntress, 272 S.W.2d 87, 89 (Tex. 1954) (“This would not be subject to original
attack here and within our jurisdiction if relator had an opportunity to correct an error of the trial court by normal
appellate procedure.”).
         59
              Ante, at 16.
         60
            See 330 S.W.3d at 435 (“The State appeals from the final divorce decree of appellees Angelique Naylor
and Sabina Daly, asserting that section 6.204 of the family code deprives the trial court of subject-matter
jurisdiction.”).
         61
              See Hursey v. Bond, 172 S.W.2d 305, 306 (Tex. 1943).
         62
330 S.W.3d at 441 (“The State treats Naylor’s petition for divorce as an ‘implied’ constitutional attack on
section 6.204 of the family code. . . .”).


                                                         21
dismissal of an appeal and a denial of a petition for writ of mandamus in the court of appeals. Such

a distinction is solely one of form.63

        However, because the State purported to file an appeal rather than an original proceeding

in the court of appeals, the Court has chosen to ignore the substance of the State’s arguments

entirely.64 As a matter of judicial economy,65 I would instead focus on whether the arguments that

the State presented to the court of appeals would entitle the State to mandamus relief and thereby

squarely address the justiciability of the State’s interest.

                                                III. Conclusion

        It is not uncommon for litigants in our adversarial system to talk past each other and frame

cases in polar opposite ways. Daly and Naylor, initially at odds over jurisdiction and

constitutionality, now describe this case as a purely private matter. The State of Texas contends

legitimate public concerns are at stake. Does Texas law constitutionally deprive state courts of

jurisdiction in same-sex divorce cases? The State says yes; the parties say no; the Court does not

say. But nobody knows for sure. Has Texas law been judicially invalidated sub silentio? The State

says yes; the parties say no; the Court does not say. But nobody knows for sure.

        I would permit the State to intervene and lodge statutory and constitutional objections to a

court’s subject-matter jurisdiction, the exercise of which arguably necessitates treating—if not

implicitly holding—Texas law as unconstitutional. Here, the State contends the issue of


      63
         Cf. Terrazas, 829 S.W.2d at 724 (noting that we have excused the requirement that a litigant request
mandamus relief in the court of appeals when the request would be “little more than a formality”).
        64
           But see Mueller v. Saravia, 826 S.W.2d 608, 609 (Tex. 1992) (reaffirming the policy that appellate courts
should resolve cases on substantive grounds rather than procedural technicalities); Crown Life Ins. Co. v. Estate of
Gonzalez, 820 S.W.2d 121, 121–22 (Tex. 1991) (“[A]ppellant should be given opportunity to have disposition on the
merits unless such causes violence to the rules.”).
        65
            See, e.g., Clay Exploration, Inc. v. Santa Rosa Operating, LLC, 442 S.W.3d 795, 802–03 (Tex. App.—
Houston [14th Dist.] 2014, no pet.) (providing examples of circumstances under which judicial economy may trump
general rules regarding which issues a court may address).


                                                        22
constitutionality is necessarily baked into a same-sex divorce proceeding. The State of Texas has

an inherent justiciable interest in defending the constitutionality of its democratically enacted laws

and is unquestionably injured when those laws are judicially, if inaudibly, invalidated.

        Within days, the U.S. Supreme Court may well constitutionalize a 50-state right to same-

sex marriage, and if so, the merits of that case (who can marry) will likely subsume the merits of

this case (who can divorce). But regardless of the vital substantive issue at stake, there are vital

standing–intervention–jurisdiction issues, too. The federal constitutional merits lurking in today’s

case will be addressed within days. But this case also raises significant Texas-specific issues vis-

à-vis the State’s chief legal officer, and this Court has final say over those. The Court says late is

late, and the attorney general cannot tardily assert that the trial court lacked jurisdiction and tacitly

declared Texas law unconstitutional. Today’s bottom line: This Court lacks jurisdiction to decide

if state courts lack jurisdiction.

        In my view, the attorney general—constitutionally bound to “represent the State in all

suits”66—has an interest sufficient to intervene to defend Texas law against perceived

constitutional attack. His arguments may not prevail, but he should be allowed to make them.

        I respectfully dissent.

                                                                _____________________________
                                                                Don R. Willett
                                                                Justice

OPINION DELIVERED: June 19, 2015




        66
             TEX. CONST. art. IV, § 22.


                                                   23